DETAILED ACTION
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15, line 8, “such that the transfer sheet contact” appear to refer to more than one transfer sheet. However, only one transfer sheet has been previously provided. Perhaps applicant intended to use the word “contacts”? Clarification is respectively requested.
Drawings
	The drawings filed 8-7-18 have been accepted by the examiner (Figures 1A, 1B, 3A, 3B, 3C, 3D, 4, 5, 6, 7, 8, 9, 11, 12A, 12B, 12C, and 12D). The drawings filed 11-30-21 (Figures 2 and 10) have been accepted by the examiner.
Allowable Subject Matter
Claims 1-3, 8-14, 16, and 18 are allowed. Claims 15 (and thus dependent claim 17) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter: claim 1, the prior art of record to Ogi, alone or in combination with the other prior art of record, does not teach or fairly suggest that the transfer tool, which includes a surface with a projection that has a shape of a predetermined design, is pressed against the second major surface of the transfer base film to embed a portion of the reflection pattern formation layer, which has the shape of the predetermined design, 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with (see 37 CFR 1.111(b) and MPEP § 707.07(a)).
Response Section
	The amendments and comments filed 11-30-21 have been entered and fully considered. The claim limitation of claim 1 of a “transfer tool” has been removed from examination under 35 USC 112, 6th paragraph, due to the structural limitation added to claim 1: “which includes a surface with a projection that has a shape of a predetermined design”. Claims 4-6 remain withdrawn from further consideration, the election being made without traverse (reply filed 6-29-21), in that the same reasoning applies as recited in the Office action mailed 5-19-21 at page 3.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, this action is made final. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571). The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA L GRAY/Primary Examiner, Art Unit 1745